Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 07/28/2021 for application number 16/795,885. 

Response to Amendments
3.	The Amendment filed 07/28/2021 has been entered. Claims 1, 4, 7-8, 12, 14, 16, 19-22, and 25-26 have been amended. Claims 31-32 have been added. Claims 1-9, 11-23, 25-28, and 31-32 remain pending in the application. 

4.	Applicant’s amendment to the claim 1 has been fully considered and is persuasive. The amendment provided to overcome the 112(a) rejection issued in the last office action is sufficient. The 35 U.S.C § 112(a) rejection of claim 1 is respectfully withdrawn.

Response to Arguments
5.	Argument, Applicant argues that Ojelund and 3M fail to disclose the amended independent claims 1, 12, 19, and 25.
6.	Responding to Argument, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Nikolskiy, is applied.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The newly added recitation of “wherein the computing device is to temporarily present a menu visualized on top of the 3D rendering on the display while the scanning system is in the overlay mode; wherein after performance of the function the menu is no longer presented on the display” within claim 1 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for “wherein the computing device is to temporarily present a menu visualized on top of the 3D rendering on the display while the scanning system is in the overlay mode; wherein after performance of the function the menu is no longer presented on the display”. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
The newly added recitation of “wherein the computing device is to temporarily present an overlay visualized on top of the 3D rendering of the dental site on the display while the scanning system is in the overlay mode” within claim 12 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for “wherein the computing device is to 
The newly added recitation of “wherein the virtual 3D model has a higher accuracy than the 3D rendering of the one or more dental sites” within claim 32 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for “wherein the virtual 3D model has a higher accuracy than the 3D rendering of the one or more dental sites”. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.

Claims 19 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 19 recites “wherein the overlay comprising application control information is approximately centered on the display”, it’s unclear the location of the overlay on the display. 
Claim 31 recites “wherein the menu is approximately centered on the display”, it’s unclear the location of the menu on the display. 

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-9, 11-18, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of 3M (3M ESPE Lava Chairside Oral Scanner User Guide Version 3.0; published 2010) and further in view of Nikolskiy et al. (U.S. Patent Application Pub. No. US 20150056576 A1).

Claim 1: Ojelund teaches a scanning system for performing intraoral scanning and generating a three-dimensional (3D) rendering of one or more dental sites (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), the scanning system comprising: 
a handheld intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of the one or more dental sites when operated in a scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the handheld intraoral scanner comprising a motion sensor (i.e. a motion sensor in the handheld device; para. [0043]); 
a computing device to generate the 3D rendering of the one or more dental sites from the captured scan data of the one or more dental sites (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and 
a display to display the 3D rendering of the one or more dental sites (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
wherein the handheld intraoral scanner further comprises at least one of a button or a touch sensor (i.e. fig. 3, While holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment; para. [0043]) to provide manual interaction with the computing device (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]), where: 
(i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
a second type of activation of the at least one of the button or the touch sensor causes the scanning system to enter an overlay mode (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the computing device is to present a menu on the display while the scanning system is in the overlay mode, the menu comprising one or more menu options for transitioning the intraoral scanning to a next segment or previous segment (i.e. A given interface element can supply multiple user inputs to the software. For example, a button can provide both a single click and a double click. For example, a double click can mean to advance to a subsequent step in a workflow. For the example of intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein to select (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) among the presented menu options (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]);
 receive, via handheld, input associated with one of the presented menu options (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]); 
wherein the computing device is to:
receive, via the handheld intraoral scanner, input associated with one of the presented menu options (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth, is represented on the display; para. [0043]); and 
(i.e. fig. 2, while holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment. Thus, if the user turns or otherwise moves the hand that holds the handheld device the view of the virtual 3D environment on the display will change accordingly; para. [0043]), wherein the function is to proceed to a scan of the next segment or to proceed to a scan of the previous segment (i.e. A given interface element can supply multiple user inputs to the software. For example, a button can provide both a single click and a double click. For example, a double click can mean to advance to a subsequent step in a workflow. For the example of intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).
	Ojelund does not explicitly teach wherein the computing device is to temporarily present a menu visualized on top of the 3D on the display, wherein the menu at least partially obstructs a view of the one or more dental sites; the handheld is usable to select among the presented menu options; wherein after performance of the function the menu is no longer presented on the display.
	However, 3M teaches wherein the computing device is to temporarily present a menu visualized on the display while the scanning system is in the overlay mode (i.e. Upper/lower arches, left, anterior, right bites scanning options are temporality displayed for selection; page 38, 41), the menu comprising one or more menu options for transitioning the intraoral scanning to a next segment or previous segment (i.e. scanning options for navigating/transitioning; page 38), wherein the menu a view of the 3D rendering of the one or more dental sites (i.e. Upper/lower arches, left, anterior, right bites scanning options are displayed for selection; page 38), and wherein the handheld intraoral scanner is usable to select among the presented menu options (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80); wherein the computing device (i.e. oral scanner; page 5) is to: receive, via the handheld intraoral scanner (i.e. scanning wand; page 5), input associated with one of the presented menu options (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80); and perform a function based on the received input (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80), wherein the function is to proceed to a scan of the next segment or to proceed to a scan of the previous segment (i.e. scanning options with next or previous segment; page 38), wherein after performance of the function the menu is no longer presented on the display (i.e. scanning options are no longer displayed on this screen; page 82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.
Ojelund and 3M do not explicitly teach a menu visualized on top of the 3D, wherein the menu at least partially obstructs a view of the one or more dental sites.
However, Nikolskiy teaches a menu visualized on top of the 3D, wherein the menu at least partially obstructs a view of the one or more dental sites (i.e. fig. 15, the spheres 1502 above, below, and on each side of the library tooth 1501 are used to rotate the tooth. The arrows 1503 are used to scale the tooth. The bars 1504 are used to translate the tooth. Each of these tools may be accessed by the user by, for example, using the pointer under control of the mouse; para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and 3M to include the feature of Nikolskiy. One would have been motivated to make this modification because it provides an intuitive way to control the displayed object.

Claim 2: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund does not explicitly teach wherein the menu options further comprise a menu option for proceeding to a next mode.
However, 3M further teaches wherein the menu options further comprise a menu option for proceeding to a next mode (i.e. scanning options with next mode; page 38).


Claim 3: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund does not explicitly teach wherein the menu options comprise a menu option for repeating or continuing to a previous mode.
However, 3M further teaches wherein the menu options comprise a menu option for repeating or continuing to a previous mode (i.e. scanning options with repeating or continuing; page 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and Nikolskiy to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 4: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the handheld intraoral scanner is to capture scan data of a first dental site of the one or more dental sites (i.e. fig. 2, pointing the device 100 down can provide that the 3D model 105 of the scanned teeth is shown from a downward viewing angle; para. [0132]) and a second dental site of the one or more dental sites (i.e. fig. 2, the scanner in a horizontal position can provide that the viewing angle is likewise horizontally from the front, such that the 3D model 105 of the scanned teeth is shown from the front; para. [0132]), wherein the first dental site comprises a first one of an upper dental arch or a lower dental arch, wherein the second dental site comprises a second one of the (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein an activation of the at least one of the button or the touch sensor causes the scanning system to transition from scanning the first dental site to scanning the second dental site (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]).

Claim 5: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 4. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the at least one of the button or the touch sensor causes the scanning system to transition from scanning the second dental site to scanning a patient bite (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), wherein the patient bite is to be scanned during closure of a patient's mouth with the handheld intraoral scanner directed towards an interface area of the upper dental arch and the lower dental arch (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 6: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 5. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the at least one of the button or the touch sensor causes the scanning system to transition (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]) from scanning the patient bite to (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 7: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches where: an activation of the at least one of the button or the touch sensor causes the scanning system to enter an image processing mode in which a view of the displayed 3D rendering of the one or more dental sites is adjustable (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
3M further teaches where: an activation of the at least one of the button or the touch sensor causes the scanning system to enter an image processing mode in which a view of the displayed 3D rendering of the one or more dental sites is adjustable (i.e. smart scan system with 3D model of the dental sites and is adjustable with menu options; page 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and Nikolskiy to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 8: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 7. Ojelund further teaches wherein the computing device is to translate detected movement of the handheld intraoral scanner measured by the motion sensor into an input command to adjust the view (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]) of the displayed 3D rendering of the one or more dental sites based on the input command (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]). 

Claim 9: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches wherein the first type of activation and the second type of activation are both performed with a same button or touch sensor (i.e. fig. 1, button; para. [0041, 0043]).

Claim 11: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund further teaches wherein the first type of activation and the second type of activation each comprise a different one of at least one of an upward swipe gesture, a downward swipe gesture, a leftward swipe gesture, a rightward swipe gesture, a hold gesture, a tap gesture, a circular gesture, or a button press gesture (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

Claim 12: Ojelund teaches a scanning system for performing intraoral scanning and generating a three-dimensional (3D) rendering of a dental site (i.e. figs. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), the scanning system comprising: 
a handheld intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of the dental site when operated in a scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the handheld intraoral scanner comprising a motion sensor (i.e. a motion sensor in the handheld device; para. [0043]);
a computing device to generate the 3D rendering of the dental site from the captured scan data of the dental site (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and 
(i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
wherein the handheld intraoral scanner comprises one or more input devices configured to provide manual interaction with the computing device (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]), where: 
a first activation of the one or more input devices causes the scanning system to enter the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
a second activation of the one or more input devices causes the scanning system to enter an overlay mode, wherein the computing device is to present an overlay on the display while the scanning system is in the overlay mode, (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), the overlay comprising one or more application control options (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]) for controlling an intraoral scan application, wherein the handheld intraoral scanner is usable to implement the application control options (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]) based on motion input from the motion sensor (i.e. fig. 2, while holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment. Thus, if the user turns or otherwise moves the hand that holds the handheld device the view of the virtual 3D environment on the display will change accordingly; para. [0043]).
 does not explicitly teach wherein the computing device is to temporarily present an overlay visualized on top of the dental site on the display, wherein the overlay at least partially obstructs a view of the dental site; wherein the computing device does not present the overlay comprising the one or more navigation options while the system is in the mode.
However, 3M teaches wherein the computing device is to temporarily present an overlay visualized on the display while the scanning system is in the overlay mode (i.e. Upper/lower arches, left, anterior, right bites scanning options are temporality displayed for selection; pages 38, 41), the overlay comprising one or more application control options for controlling an intraoral scan application (i.e. scanning options for navigating/transitioning; page 38), wherein the handheld intraoral scanner is usable to implement the application control options based on motion input from the motion sensor (i.e. Press the Select button on the wand to display the cursor. Use the left/right arrow buttons to move the cursor (the green hand) over your choice, then press the Select button on your wand to make your selection; page 80), wherein the overlay a view of the 3D rendering of the dental site (i.e. Upper/lower arches, left, anterior, right bites scanning options are displayed for selection; page 38), and wherein the computing device does not present the overlay comprising the one or more application control options while the scanning system is in the scan mode (i.e. scanning options are no longer displayed while in the scan mode; page 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.
Ojelund and 3M do not explicitly teach an overlay visualized on top of the dental site, wherein the overlay at least partially obstructs a view of the dental site.
However, Nikolskiy teaches an overlay visualized on top of the 3D rendering of the dental site,  wherein the overlay at least partially obstructs a view of the 3D rendering of the dental site (i.e. fig. 15, the spheres 1502 above, below, and on each side of the library tooth 1501 are used to rotate the tooth. The arrows 1503 are used to scale the tooth. The bars 1504 are used to translate the tooth. Each of these tools may be accessed by the user by, for example, using the pointer under control of the mouse; para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and 3M to include the feature of Nikolskiy. One would have been motivated to make this modification because it provides an intuitive way to control the displayed object.

Claim 13: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 12. Ojelund further teaches wherein the overlay comprise at least one of a first option for proceeding to a next segment of the dental site or a second option for returning to a previous segment of the dental site (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]).
However, 3M further teaches wherein the overlay comprise at least one of a first option for proceeding to a next segment of the dental site (i.e. scanning options with next or previous segment; page 38) or a second option for returning to a previous segment of the dental site (i.e. scanning options with next or previous segment; page 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and Nikolskiy to include the feature of 3M. One would have been motivated to make this modification because it provides an intraoral digital impression solution for clinics that gives dentists better impressions, happier patients, more time, and a glowing practice.

Claim 14: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 12. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), the handheld intraoral scanner is to capture scan data of a first segment of the dental site and a second segment of the dental site (i.e. fig. 2, pointing the device 100 down can provide that the 3D model 105 of the scanned teeth is shown from a downward viewing angle; para. [0132]), wherein the first segment comprises a first one of an upper dental arch or a lower dental arch (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein the second segment comprises a second one of the upper dental arch or the lower dental arch (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), and wherein an activation of the one or more input devices causes the scanning system to transition from scanning the first segment to scanning the second segment (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]).

Claim 15: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 14. Ojelund further teaches wherein while the scanning system is in the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), a further activation of the one or more inputs devices causes the scanning system to transition from scanning the second segment to scanning a patient bite segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]), wherein the patient bite segment is to be scanned during closure of a patient's mouth with the handheld intraoral scanner directed towards an interface area of the upper dental arch and the lower dental arch (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 16: Ojelund and 3M teach the scanning system of claim 12. Ojelund further teaches where: an activation of the one or more input devices causes a view of the displayed 3D rendering of the dental site to become adjustable (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the motion (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]), and wherein the computing device is to translate the detected movement of the handheld intraoral scanner into an input command to adjust the view of the displayed 3D rendering of the dental site based on the input command (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

Claim 17: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 12. Ojelund further teaches wherein the first activation and the second activation are both performed with a same input device (i.e. fig. 1, the handheld device; para. [0043]).

Claim 18: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 12. Ojelund further teaches wherein the one or more input devices comprise at least one of a button or a touch sensor (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).

Claim 31: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund does not explicitly teach wherein the menu is approximately centered on the display.
However, Nikolskiy further teaches wherein the menu is approximately centered on the display (i.e. fig. 15, the spheres 1502 above, below, and on each side of the library tooth 1501 are used to rotate the tooth. The arrows 1503 are used to scale the tooth. The bars 1504 are used to translate the tooth. Each of these tools may be accessed by the user by, for example, using the pointer under control of the mouse; para. [0097]).


Claim 32: Ojelund, 3M, and Nikolskiy teach the scanning system of claim 1. Ojelund does not explicitly teach where: the first type of activation, the second type of activation, or a third type of activation of the at least one of the button or the touch sensor causes the scanning system to enter an image processing mode i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); wherein the computing device is further to perform the following while in the image processing mode: generate a virtual 3D model of the one or more dental sites (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and output the virtual 3D model of the one or more dental sites to the display (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]), wherein the virtual 3D model has a higher accuracy than the 3D rendering of the one or more dental sites (i.e. a view can represent a 3D environment by means of photographs or as some kind of virtual representation such as a computer graphic, or similar. A computer graphic can be rendered for example with texture and/or shading and/or virtual light sources and/or light models for surface properties. A computer graphic can also be a simplified representation of the 3D environment, for example a mesh, an outline, or an otherwise simplified representation. All or parts of the 3D environment can also be rendered with some degree of transparency; para. [0014]).

11.	Claims 19-20, 22-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of Nikolskiy et al. (U.S. Patent Application Pub. No. US 20150056576 A1).

Claim 19: Ojelund teaches an intraoral scanning system (i.e. fig. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), comprising: 
a handheld intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of an oral cavity (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), wherein the handheld intraoral scanner comprises one or more buttons and/or touch sensors (i.e. fig. 3, While holding the button pressed the system will use signals from a motion sensor in the handheld device to determine how to present the view of the virtual 3D environment; para. [0043]) configured to provide manual interaction (i.e. figs. 2, 3, the action performance or operation functionality of the device 100 is to record some intraoral 3D geometry, and the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) with a computing device of the intraoral scanning system (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); and 
the computing device, wherein the computing device is to: 
receive first scan data of a first segment of the oral cavity from the handheld intraoral scanner (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); 
generate a first three-dimensional (3D) rendering of the first segment of the oral cavity using the first scan data (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
output the first 3D rendering to a display (i.e. fig. 1, the 3D model of the teeth may be shown on a display, and the display may for example be a PC screen; para. [0034]); 
receive an activation of at least one button or touch sensor of the one or more buttons and/or touch sensors (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]);
enter an overlay mode responsive to the activation of the at least one button or touch sensor (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and
while in the overlay mode, present an overlay visualized on the display options (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]), wherein the overlay comprises application control information for transitioning a scan application to at least one of a previous segment of the oral cavity or next segment of the oral cavity (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) using at most one button or touch sensor of the one or more buttons and/or touch sensors of the handheld intraoral scanner (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
Ojelund does not explicitly teach wherein the overlay comprising the application control information is approximately centered on the display and at least partially obstructs a view of the oral cavity on the display.
However, Nikolskiy teaches wherein the overlay comprising the application control information is approximately centered on the display and at least partially obstructs a view of the first 3D rendering of the first segment of the oral cavity on the display (i.e. fig. 15, the spheres 1502 above, below, and on each side of the library tooth 1501 are used to rotate the tooth. The arrows 1503 are used to scale the tooth. The bars 1504 are used to translate the tooth. Each of these tools may be accessed by the user by, for example, using the pointer under control of the mouse; para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of Nikolskiy. One 

Claim 20: Ojelund and Nikolskiy teach the intraoral scanning system of claim 19. Ojelund further teaches wherein the computing device is further to: navigate to the next segment based on an input from the handheld intraoral scanner; receive second scan data of the next segment of the oral cavity from the handheld intraoral scanner; -32-Align Docket No. 1320.US.C1.C1generate a second 3D rendering of the next segment (i.e. fig. 1, intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]) using the second scan data; and output the second 3D rendering to the display (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 22: Ojelund and Nikolskiy teach the intraoral scanning system of claim 19. Ojelund further teaches wherein the overlay further comprises additional information for adjusting a view of at least the first 3D rendering, wherein the handheld intraoral scanner comprises at least one motion sensor configured to detect movement of the handheld intraoral scanner, and wherein the computing device is to translate the detected movement of the handheld intraoral scanner into an input command and to adjust the view of the displayed 3D rendering based on the input command (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 23: Ojelund and Nikolskiy teach the intraoral scanning system of claim 19. Ojelund further teaches wherein the first segment and the next segment are each a different one of an upper dental arch segment, a lower dental arch segment, a bite segment, or a preparation tooth segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

Claim 25: Ojelund teaches an intraoral scanning system (i.e. fig. 1, 3, the handheld device 100 is in this example an intraoral dental scanner, which records the 3D geometry of the patient's teeth; para. [0131]), comprising: 
a handheld intraoral scanner (i.e. fig. 1, 3, The handheld device 100 is in this example an intraoral dental scanner; para. [0131]) configured to capture scan data of an oral cavity, wherein the handheld intraoral scanner comprises a motion sensor (i.e. a motion sensor in the handheld device; para. [0043]) and one or more buttons and/or touch sensors (i.e. fig. 3, button, touch sensitive surface; para. [0038, 0043]) configured to provide manual interaction with a computing device of the intraoral scanning system (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); and 
the computing device, wherein the computing device is to: 
receive an input based on an activation of at least one button or touch sensor of the one or more buttons and/or touch sensors included in the handheld intraoral scanner (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]);
determine a current mode of the intraoral scanning system (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]); 
determine, based on the activation of the at least one button or touch sensor of the one or more buttons and/or touch sensors included in the handheld intraoral scanner and on the current mode of the intraoral scanning system, a first function to perform (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and  
-33-Align Docket No. 1320.US.C1.C1perform the first function, wherein the first function comprises an overlay mode that outputs an overlay to a display (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]), wherein the overlay is visualized and comprises information comprising options (i.e. fig. 2, the user interface functionality is to rotate, pan, and zoom the 3D model 105 of the scanned data on the computer screen 101; para. [0134]) for transitioning the intraoral scanning at least one of a) between modes of the intraoral scanning system using at most one button or touch sensor of the one or more buttons and/or touch sensors or b) between scan segments using at most one button or touch sensor of the one or more buttons and/or touch sensors (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0041, 0043]), wherein the overlay a view of the 3D surface of the one more dental sites (i.e. the user interface functionality comprises selecting or choosing items on a display or any other functionality provided by graphical user interfaces; para. [0093]); 
receive an additional input associated with one of the options based on an additional activation of the one or more buttons and/or touch sensors included in the handheld intraoral scanner (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]);
determine, based on the additional activation of the one or more buttons and/or touch sensors included in the handheld intraoral scanner and on the current mode of the intraoral scanning system, a second function to perform (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]); and
perform the second function (i.e. The user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]), wherein the second function comprises one of transitioning to a next mode, transitioning to a previous mode, transitioning to a next scan segment, or transitioning to a previous scan segment (i.e. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device. Rotation is naturally sensed by the aid of gyros and/or relative to gravity sensed by an accelerometer. Zooming, i.e. a change in magnification, can for example be achieved by pushing the handheld device forward and backward, respectively; para. [0092]).
Ojelund does not explicitly teach wherein the overlay is visualized on top of the dental site, wherein the overlay at least partially obstructs a view of the one or more dental sites.
However, Nikolskiy teaches wherein the overlay is visualized on top of a 3D surface of a dental site, wherein the overlay at least partially obstructs a view of the 3D surface of the one or more dental sites (i.e. fig. 15, the spheres 1502 above, below, and on each side of the library tooth 1501 are used to rotate the tooth. The arrows 1503 are used to scale the tooth. The bars 1504 are used to translate the tooth. Each of these tools may be accessed by the user by, for example, using the pointer under control of the mouse; para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ojelund to include the feature of Nikolskiy. One would have been motivated to make this modification because it provides an intuitive way to control the displayed object.

Claim 26: Ojelund and Nikolskiy teach the intraoral scanning system of claim 25. Ojelund further teaches wherein the computing device is further to: receive a second additional input based on a second additional activation of at least one button or touch sensor of the one or more buttons and/or touch (i.e. the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like. A change in viewing angle can naturally be effected by rotating the device; para. [0092]).

Claim 27: Ojelund and Nikolskiy teach the intraoral scanning system of claim 25. Ojelund further teaches wherein the second function is a function to transition the intraoral scanning system from the current mode to the next or previous mode, wherein at least one of the current mode, the next mode or the previous mode is the scan mode (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]).

Claim 28: Ojelund and Nikolskiy teach the intraoral scanning system of claim 25. Ojelund further teaches wherein the second function is a function to transition the intraoral scanning system from a current scan segment to the next scan segment, wherein the current scan segment and the next scan segment are each a different one of an upper dental arch segment, a lower dental arch segment, a bite segment, or a preparation tooth segment (i.e. intraoral scanning, three steps within the workflow can be to scan the lower mouth, the upper mouth, and the bite; para. [0083]).

12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ojelund et al. (U.S. Patent Application Pub. No. US 20130257718 A1) in view of Nikolskiy et al. (U.S. Patent Application Pub. No. US 20150056576 A1) and further in view of 3M (3M ESPE Lava Chairside Oral Scanner User Guide Version 3.0; published 2010).

Claim 21: Ojelund and Nikolskiy teach the intraoral scanning system of claim 19. Ojelund further teaches wherein the intraoral scanning system is to operate in a scan mode during receipt of the first (i.e. the actuator could be a button. When the button is pressed quickly the handheld device is prepared for scanning, i.e. it is set for performing at least one action, the scanning procedure, in the physical 3D environment; para. [0041]), and wherein a second activation of the one or more buttons and/or touch sensors causes the intraoral scanning system to enter an overlay mode from the scan mode, wherein the overlay (i.e. fig. 2, the user interface functionality comprises changing the view with which the 3D environment is displayed. Changes in view can comprise changes in viewing angle, viewing position, magnification and/or the like; para. [0092]) is output to the display while the scanning system is in the overlay mode (i.e. the user can now press and hold the button. This will put the handheld in a controller mode, where the handheld device is adapted for remotely controlling the view with which the 3D environment, such as scanned teeth; para. [0043]).
Ojelund does not explicitly teach wherein the overlay is not output to the display while the system is in the mode.
However, 3M teaches wherein the overlay is not output to the display while the scanning system is in the scan mode (i.e. the scanning options is removed while in the scan mode; page 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ojelund and Nikolskiy to include the feature of 3M. One would have been motivated to make this modification because it provides an efficient way of displaying navigation guide to a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Clausen et al. (Pub. No. US 20130060532 A1), selecting a composed set of teeth including a number of teeth, where the number of teeth are arranged spatially relative to each other forming a high aesthetic composition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173